       Case 2:20-cv-06724-ODW-MAA Document 9 Filed 08/06/20 Page 1 of 1 Page ID #:77

                                  UNITED STATES DISTRICT COURT                                   JS-6
                                 CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL
 No.             2:20-cv-06724-ODW-MAA                                     Date   August 6, 2020
 Title           Path42 Pty Ltd. v. Deep AI, Inc.



 Present: The Honorable          Otis D. Wright, II, United States District Judge
                Sheila English                             Not reported                           N/A
                Deputy Clerk                        Court Reporter / Recorder                   Tape No.
          Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                     Not present                                             Not present
 Proceedings:                                 In Chambers


       On July 28, 2020, Defendant Deep AI, Inc. removed this action from Superior Court of
the State of California for the County of Santa Barbara, case number 20CV02153. (ECF No. 1.)
On July 30, 2020, Defendant filed a “Notice of Withdrawal of Notice of Removal.” (ECF
No. 7.)

      Based on Defendant’s representations and Notice of Withdrawal of Notice of Removal,
the Court REMANDS this action to state court. The Clerk is directed to close this case.




                                                                                      :    00
                                                    Initials of Preparer   SE




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                   Page 1 of 1
